Citation Nr: 0601027	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that increased the veteran's disability 
rating for his left knee from 0 to 10 percent, effective 
October 30, 2001.  By an August 2002 rating decision, the RO 
awarded a temporary 100 percent rating, effective from June 
12, 2002 to August 1, 2002, based upon knee surgery 
necessitating convalescence.  As of August 2, 2002, a 10 
percent rating became effective.  In March 2004, the veteran 
testified before the Board in a hearing that was held via 
videoconference from the RO.  In September 2004, the Board 
remanded the claim for additional development.

The Board notes that the Judge before whom the veteran 
testified in March 2004 is no longer employed by the Board.  
In October 2005, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  Later that month, the Board received a 
statement from the veteran indicating that he did not want an 
additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

At his hearing in March 2004, the veteran testified that his 
left knee disability had worsened since the date of the last 
VA examination.  Accordingly, in September 2004, the Board 
remanded the claim for an additional examination and to 
obtain more recent treatment records.  

The record reflects that the veteran was afforded an 
additional examination in August 2005, and that the veteran's 
additional treatment records were obtained.  Significantly, 
the treatment records demonstrated that the veteran underwent 
arthroscopic surgery in June 2004.  

In October 2004, the veteran applied for a temporary 100 
percent rating for convalescence following his June 2004 
arthroscopic surgery.  Entitlement to such a rating has not 
yet been adjudicated by the RO.  Because the Board's decision 
as to entitlement to an increased rating is necessarily 
related to the issue of the veteran's entitlement to a total 
temporary rating, the Board finds that his entitlement to a 
total temporary rating must be adjudicated by the RO before 
the Board may adjudicate the veteran's entitlement to an 
increased rating for his knee more generally.  Accordingly, 
this case will be remanded so that such may be accomplished.

This case is REMANDED for the following actions:

1.  Adjudicate the veteran's entitlement 
to a temporary 100 percent rating for 
convalescence following the June 22, 
2004 arthroscopy on his left knee.  If 
the action is adverse to the veteran, 
provide the veteran and his 
representative with a statement of the 
case and allow the veteran an 
appropriate opportunity to respond 
thereto.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of an issue to the Board.  If 
a timely substantive appeal is not 
filed, a claim should not be certified 
to the Board.  If a timely substantive 
appeal is perfected, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for an 
increased rating for a left knee 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


